 1                                                      THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
      MICHAEL MOI, an individual,
 9                                                   No. 2:17-cv-00853-RSL
                             Plaintiff,
10                                                   AMENDED ORDER GRANTING
              v.                                     DEFENDANTS’ AND COUNTERCLAIM
11                                                   PLAINTIFFS’ MOTION TO FILE
      CHIHULY STUDIO, INC., a Washington             DOCUMENTS UNDER SEAL
12    corporation; DALE CHIHULY,
      individually and as a married person;
13    LESLIE CHIHULY, individually and as a
      married person,
14
                             Defendants.
15
      CHIHULY, INC., a Washington
16    corporation; and DALE CHIHULY,
      individually,
17
                             Counterclaim-
18                           Plaintiffs,
19            v.
20    MICHAEL MOI, an individual,
21                           Counterclaim-
                             Defendant
22

23
            This matter came before the Court on Defendants’ Motion to File Documents Under Seal.
24
     Dkt. # 80. The motion was not timely opposed. Having considered the motion and all papers
25
     filed in support, the Court finds as follows:
26

     AMENDED ORDER GRANTING
     MOTION TO FILE DOCUMENTS UNDER SEAL
     (No. 2:17-cv-00853-RSL) – 1
 1           1.       The good cause standard applies to the sealing of the Motion for Protective Order
 2   because the motion is not dispositive; and
 3           2.       Good cause exists to seal the documents identified in the Motion to Seal, at least
 4   until the Court has an opportunity to determine whether a protective order is appropriate.
 5

 6   The Motion to Seal is GRANTED. The following documents shall remain under seal until
 7   further order of the Court:
 8                •   Motion for Protective Order (Dkt. # 84); and
 9                •   Exhibits A, B, C, and D to the Declaration of Harry H. Schneider, Jr. in Support
10                    of Motion for Protective Order (Dkt. # 85).
11

12   Publicly-available redacted versions of these documents are in the record at Dkt. # 82 and # 83.
13
             Dated this 8th day of February, 2019.
14

15

16                                                  A
17
                                                    Robert S. Lasnik
18                                                  United States District Judge

19

20

21

22

23

24

25

26

     ORDER GRANTING
     MOTION TO FILE DOCUMENTS UNDER SEAL
     (No. 2:17-cv-00853-RSL) – 2
